PD-0712-15
                    PD-0712-15                      COURT OF CRIMINAL APPEALS
                                                                     AUSTIN, TEXAS
                                                    Transmitted 6/10/2015 9:37:59 AM
                                                      Accepted 6/11/2015 3:18:57 PM
                                                                      ABEL ACOSTA
                                                                              CLERK

                 NO. _____________________

          IN THE COURT OF CRIMINAL APPEALS

                         OF TEXAS

             ______________________________

                  DYLAN JEZREEL GARCIA
                                             APPELLANT

                            VS.


                    THE STATE OF TEXAS
                                         APPELLEE
             ______________________________


         On Petition For Discretionary Review from
             The Fourteenth Court of Appeals
             In No. 14-14-00387-CR Affirming
            The 300th Criminal District Court of
         Brazoria County, Texas, Cause No. 68303,
      Honorable K. Randall Hufstetler, Judge Presiding


APPELLANT’S MOTION TO EXTEND TIME TO FILE PETITION FOR
               DISCRETIONARY REVIEW



                                       Crespin Michael Linton
                                       440 Louisiana, Suite 900
                                       Houston, Texas 77002
                                       Texas Bar No. 12392850
         June 11, 2015                 (713) 236-1319
                                       (713) 236-1242 (Fax)
                                       crespin@hal-pc.org
           APPELLANT’S MOTION FOR EXTENSION OF TIME

           TO FILE PETITION FOR DISCRETIONARY REVIEW
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

      Comes now Dylan Jezreel Garcia, Appellant, and files this motion for an
extension of 60 days in which to file Appellant’s Petition For Discretionary Review. In
support of this motion, Appellant shows the court the following:

                                           1.
       On May 12, 2015, the Fourteenth Court of Appeals affirmed Appellant’s
convictions for Intoxication Manslaughter and Felony Driving While Intoxicated in a
memorandum opinion.
                                           2.
       The deadline for filing the Appellant’s Petition For Discretionary Review is June
11, 2015. A period of 15 days from that date has not elapsed before the filing of this
motion. The Appellant has not requested an extension prior to this request.
                                           3.
       Appellant requests an extension of time to file Appellant’s Brief because
Appellant’s counsel had to prepare for a jury trial to the court in the assault case of
State vs. Larry Martinets in Brazoria County Court At Law No. 4 in Cause No. 208501
set on June 8, 2015. In addition, counsel is also preparing Appellant’s Brief in the
cases of Carter v. State, Case No. 14-15-00051-CR.

         Wherefore, Appellant prays the court grant this motion and extend the deadline
for filing Appellant’s Petition For Discretionary Review to July 17, 2015.


                                                 Respectfully submitted,



                                                 __/s/_Crespin Michael Linton__
                                                 Crespin Michael Linton
                                                 440 Louisiana, Suite 900
                                                 Houston, Texas 77002
                                                 Texas Bar No. 12392850
                                                 (713) 236-1319
                                                 (713) 236-1242 (Fax)




                                           1
                         CERTIFICATE OF SERVICE
       I do hereby certify that on this the 10th day of June 2015, a true and correct
copy of the Appellant’s Motion For Extension Of Time To File Appellant’s Petition For
Discretionary Review was delivered to the Assistant District Attorney of Brazoria
County, Texas by email at treyp@brazoria-county.com and the State Prosecuting
Attorney, P.O. Box 12405 Austin, Texas 78711 at information@spa.texas.gov



                                               __/s/_Crespin Michael Linton_
                                               Crespin Michael Linton



                                     ORDER

      On this the ____ day of ____________, 2015, came to be heard Appellant’s
Motion For Extension Of Time To File Petition For Discretionary Review, and it
appears to the Court that this motion should be:


             GRANTED                                  DENIED


       IT IS THEREFORE ORDERED that the time for filing Appellant’s Petition For
Discretionary Review be extended to _________________, 2015.



                                 ____________________________
                                      JUSTICE PRESIDING




                                         2